Exhibit 10.25

 

CREDIT AGREEMENT 

 

This Credit Agreement is effective as of January 1, 2014 (the “Effective Date”)
by and among CASTLE PINES CAPITAL LLC (“CPC”), a Delaware limited liability
company having its chief executive office located at 116 Inverness Drive East,
Suite 375, Englewood, Colorado  80112, and PC CONNECTION, INC. and PC CONNECTION
SALES CORPORATION,  each a Delaware corporation having their chief executive
office located at 730 Milford Road, Merrimack, NH  03054, MOREDIRECT, INC., a
Florida corporation having its chief executive office located at 1001 Yamato
Road, Ste. 200, Boca Raton, FL  33431,  and GOVCONNECTION, INC., a Maryland
corporation having its chief executive office located at 7503 Standish Place,
Rockville, MD (each a “Reseller” and collectively, “Resellers”).  Since there is
more Person who is a Reseller hereunder, the words “a Reseller”,  ”any
Reseller”, “each Reseller” and “every Reseller” refer to such Person both
separately and collectively, as though such Person were actually listed, and the
obligations and liabilities of all such Persons hereunder are joint and several
in all respects.  Unless otherwise defined within this Credit Agreement,
capitalized terms have the meaning set forth in Section 23, below.  

1. Extensions of Credit.  Subject to the terms of this Credit Agreement
(this “Agreement”), CPC has made a discretionary inventory line of credit (the
“Inventory Line of Credit”) available to Resellers.  The Inventory Line of
Credit may be used to enable Resellers to purchase Inventory from CPC approved
vendors (collectively, the “Vendors”).  The Inventory Line of Credit is a
discretionary line of credit and CPC has no obligation to make an Advance even
if no Default has occurred under the terms of this Agreement.  CPC may combine
all of CPC’s advances to Resellers or on Resellers’ behalf together under this
Credit Agreement or any other agreement between CPC and Resellers, together with
all finance charges, fees and expenses related thereto, to make one debt owed by
Resellers.

2. Financing Terms.

a.Financed Inventory - General.    Upon the terms and conditions set forth
herein, CPC may finance:

Resellers’ purchases of Eligible Inventory from Vendors (“Financed Inventory”),
for which payment shall be due on the Payment Due Date.

If CPC agrees to finance an item of Financed Inventory, CPC will send Resellers
a TS, identifying such Financed Inventory and if not otherwise provided herein,
the interest rate applicable to such Financed Inventory.

CPC may withdraw any approval to finance Inventory at any time prior to
Shipment.

b.Discretionary Nature of the Inventory Line of Credit.  This Agreement contains
the terms and conditions upon which CPC presently expects to make Advances to a
 Reseller in the future.  Each Advance shall be in CPC’s sole discretion, and
CPC does not need to show that an adverse change has occurred in the business
operations or financial condition of any Reseller, or show that any conditions
of this Agreement have not been met, in order to refuse to make an Advance.

c.Overlines.  Reseller may request and CPC may be willing in its sole and
absolute discretion to make Advances to Resellers in excess of the Inventory
Line of Credit (each an “Overline” and collectively, the “Overlines”).  The
aggregate amount of permitted Overlines and the duration of time such Overlines
may be available to Resellers shall be communicated to such Reseller via a
separate written communication from CPC, the terms of which shall be
incorporated herein by reference.

3. Security Interest.  Resellers hereby grant to CPC a security interest in all
of the Collateral as security for all Indebtedness.

4. Representations and Warranties.  Each Reseller represents and warrants to CPC
on the date hereof, and shall be deemed to represent and warrant to CPC on each
date on which an Advance is made to such Reseller hereunder, that:

a.



Reseller (i) is in good standing in the state of its organization, (ii) is
qualified to transact





Page 1 of 16

--------------------------------------------------------------------------------

 



business as a foreign organization, and is in good standing under the laws of,
all jurisdictions in which it is required by applicable law to maintain such
qualification and good standing except to the extent that the failure to qualify
or maintain good standing could not reasonably be expected to have a Material
Adverse Effect, (iii) does not conduct business under any trade styles or trade
name(s) except as listed in Exhibit A attached hereto, (iv) has all the
necessary authority to enter into and perform this Agreement, and such agreement
and performance will not violate Reseller’s Organizational Documents or any law,
regulation or agreement binding upon it;

b.



Reseller (i) keeps its records respecting accounts and chattel paper at its
chief executive office, and (ii) maintains Collateral solely at Permitted
Locations;

c.



this Agreement correctly sets forth (i) each of the Resellers’ true legal name,
(ii) the type of each Resellers’ organization, and (iii) each Resellers’ state
of organization;

d.



all information supplied by Reseller in writing to CPC in connection with this
Agreement, including all information within the Documents, regarding Accounts,
financial, credit or accounting statements and application for credit, is true,
correct and complete in all material respects; all financial statements
furnished to CPC in connection with such application or hereunder have been
prepared in accordance with GAAP and fairly present the financial condition and
results of operations of Reseller as of the dates and for the period indicated
herein; Reseller has no material, contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments; there has been no Material Adverse Effect
since the Effective Date;

e.



all advances and other transactions shall be used by Resellers hereunder are for
lawful commercial purposes;

f.



Reseller has good title to all Collateral;

g.



Reseller is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended;

h.



there are no actions or proceedings pending or threatened against Reseller which
might result in a Material Adverse Effect;

i.



Reseller has provided CPC with a copy of Reseller’s Organizational Documents,
and will provide any subsequent amendments thereto bearing indicia of filing
from the appropriate governmental authority, if applicable, and such other
documents as CPC may reasonably request from time to time;

j.



none of the proceeds resulting from this Agreement will be used directly or
indirectly to fund a personal loan to or for the benefit of a director or
executive officer of Reseller; and

k.



there is no fact which Reseller has not disclosed to CPC in writing which could
materially adversely affect the properties, business or financial condition of
Reseller, or any of the Collateral, or which it is necessary to disclose in
order to keep the foregoing representations from being misleading.

5. Covenants.  From the date hereof and until the payment and performance in
full of all of the Indebtedness, each Reseller covenants with CPC that:

a.



Until sold as permitted by this Agreement, Reseller shall own all Financed
Inventory and Accounts free and clear of all liens, security interests, claims
and other encumbrances, whether arising by agreement or operation of law
(collectively “Liens”) other than (i) Liens in favor of CPC, (ii) Liens in favor
of other persons with respect to which CPC shall have first consented in writing
and which Liens are subject to subordination agreements acceptable to CPC, which
includes Liens in favor of RBS Citizens, N.A. (iii) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings and for which Reseller
maintains adequate reserves, provided the same have no priority over any of
CPC’s security





Page 2 of 16

--------------------------------------------------------------------------------

 



interests, (iv) Liens arising from judgments, decrees or attachments arising
from circumstances that do not constitute a Default hereunder, for which
Reseller maintains adequate reserves and are inferior to any lien of CPC, (v)
Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of Reseller in accordance with GAAP, (vi)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being reasonably contested and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of Reseller, (vii) pledges or deposits in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
lien imposed by ERISA, (viii) deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, security
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, and (ix) other Liens not described above arising in the ordinary
course of business and not having or not reasonably likely to have a Material
Adverse Effect on Reseller and which are inferior to any lien of CPC (clauses
(i) through (ix) above, collectively, “Permitted Liens”).

b.



Reseller will: (1) keep all Collateral at Permitted Locations and keep all
tangible Collateral in good order, repair and operating condition and insured as
required herein; (2) promptly file all tax returns required by law and promptly
pay all taxes, fees, and other governmental charges for which it is liable,
including without limitation all governmental charges against the Collateral;
(3) permit CPC and its designees, upon reasonable advance notice, to inspect the
Collateral during normal business hours and at any other time CPC deems
desirable (provided, however, that upon a Default, CPC may inspect the
Collateral at such times as CPC determines is necessary or desirable in its sole
discretion); (4) keep complete and accurate records of its business, including
inventory and sales, and permit CPC and its designees to inspect and copy such
records upon request; (5) furnish CPC with such additional information regarding
the Collateral and Reseller’s business and financial condition as CPC may from
time to time reasonably request; (6) immediately notify CPC of any Material
Adverse Effect; (7) execute all documents CPC requests to perfect and maintain
CPC’s security interest in the Collateral; (8) at all times be duly organized,
existing, in good standing, qualified and licensed to do business in each
jurisdiction in which the nature of its business or property so requires; (9)
notify CPC of the commencement of any legal proceedings against Reseller; and
(10) comply with all applicable laws, rules and regulations.

c.



Reseller will not: (1) use (except for demonstration for sale), rent, lease,
sell, transfer, consign, license, encumber or otherwise dispose of Collateral
except for (i) sales of Inventory at retail in the ordinary course of Reseller’s
business, (ii) dispositions of obsolete property, (iii) dispositions to the
extent that (x) such property is exchanged for credit against the purchase price
of replacement property intended for use in the ordinary course of business, or
(y) the proceeds of such disposition are promptly (not to exceed 180 days from
disposition) applied to the purchase price of such replacement property, and
(iv) dispositions not otherwise permitted under this clause (d) provided that at
the time of such disposition, no Material Adverse Effect or Default exists or
would result from such disposition; (2) sell Inventory to an affiliate, except
on terms consistent with an arms-length transaction; (3) make any change in the
principal nature of its business, (4) be a party to a merger, consolidation or
acquisition wherein Reseller is not the surviving entity; (5) change its name or
conduct business under a trade style or trade name other than those listed in
Exhibit A without giving CPC at least 30 days’ prior written notice thereof; (6)
change its chief executive office or office where it keeps its records with
respect to accounts or chattel paper without providing CPC with at least 30
days’ prior written notice thereto; (7) change the state in which it is
organized (except upon giving CPC at least 30 days’ prior written notice
thereof); (8) grant a security interest to any third party in any Financed
Inventory that





Page 3 of 16

--------------------------------------------------------------------------------

 



is superior or pari passu with the security interest granted to CPC under this
Agreement; (9) grant a security interest to any third party in any Accounts,
other than Permitted Liens; or (10) store Financed Inventory with any third
party, except in the ordinary course of business consistent with Reseller’s past
practices.

d.



Reseller will notify CPC promptly of any material change in the truth or
accuracy of any representation or warranty in Section 4 above.

e.



At the time of each advance of credit under the terms of this Agreement, each
representation and warranty set forth in Section 4 above will be true and
correct.

f.



Reseller will execute and deliver to CPC such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as CPC may reasonably request) and do all
such other things as CPC may deem necessary, appropriate or convenient (1) to
assure CPC of the effectiveness and priority of its security interests,
including such financing statements (including renewal statements), amendments
and supplements or such other instruments as CPC may from time to time
reasonably request in order to perfect and  maintain the security interests in
the Collateral in accordance with the UCC, (2) to consummate the transactions
contemplated hereby and (3) to otherwise protect and assure CPC of its rights
and interests hereunder. To that end, Reseller agrees that CPC may file one or
more financing statements disclosing CPC’s security interest in any or all of
the Collateral of Reseller.

6. Insurance.  Reseller will keep the Collateral insured for its full insurable
value under an “all risk” property insurance policy with a company acceptable to
CPC, naming CPC as a loss payee as its interest may appear.  All insurance
proceeds received by CPC in respect of inventory which is damaged, lost or
stolen may be retained by CPC, in its sole discretion, for application to the
payment of any of the principal or interest on the Indebtedness then due and
owing in respect of the inventory damaged, lost or stolen.

7. Payment Terms.  With respect to Financed Inventory, Resellers will
immediately pay CPC the principal Indebtedness on the earliest occurrence of any
of the following events: (a) on the Payment Due Date, and (b) immediately when
the Inventory is lost, stolen or damaged (collectively, the “Loss Date”).  All
payments hereunder shall be made without setoff or counterclaim, prior to 11:00
a.m., Denver, Colorado time, on the Payment Due Date or the Loss Date, as
applicable, in immediately available funds or by electronic data interchange
(“EDI”) to the CPC Account or as otherwise agreed between the parties (the “Due
Date”).  For purposes of calculating interest, payment shall be deemed to have
been applied by CPC against the principal of and/or interest on any Indebtedness
on the Business Day, when before 11:00 a.m., good funds are received by CPC,
whether such payment is made by check, wire, EDI, ACH Debit or other means.
Resellers acknowledge that the date defined as the Payment Due Date falls on the
same day of each week to establish a consistent payment date.  CPC may change
the terms of any future financing and the date for repayment of future
Indebtedness by giving Resellers written notice specifying such change.  Any
third party discount, rebate, bonus or credit granted to a  Reseller for any
Inventory will not reduce the Indebtedness Resellers owe CPC until CPC has
received payment therefor in cash. Resellers will: (A) pay CPC even if any
Financed Inventory is defective or fails to conform to any warranties extended
by any third party; (B) not assert against CPC any claim or defense any Reseller
has against any third party; and (C) indemnify and hold CPC harmless against all
claims and defenses asserted by any buyer of any Inventory.  Each Reseller
waives all rights of setoff such Reseller may have against CPC.  CPC will have
the continuing exclusive right to apply and reapply any and all payments
received from a Reseller or on Resellers’ behalf in such manner as CPC may deem
advisable notwithstanding any entry by CPC upon its books and records. 
Notwithstanding anything in this Agreement to the contrary, CPC agrees
that:  (i) the Payment Due Date set forth in any TS shall not be any earlier
than it is required to be pursuant to the terms of the agreement between CPC and
the applicable Vendor; and (ii) if CPC receives a notice from any Vendor that
the terms of the agreement between such Vendor and CPC has changed such the
Payment Due Date of Resellers on any future TS will be revised to be earlier
than on any prior TS, CPC shall provide Resellers with written notice of such
change within one Business Day of CPC receiving such notice from such Vendor.





Page 4 of 16

--------------------------------------------------------------------------------

 



8. Calculation of Charges.  The outstanding principal balance of the
Indebtedness and any other obligations arising hereunder shall bear interest
commencing on the day immediately succeeding any Due Date; each at the per annum
rate equal to the Prime Rate plus 5% (the “Default Rate”).  Interest will be
calculated for the actual number of days elapsed on the basis of a year
consisting of 360 days. Interest is due and payable monthly in arrears pursuant
to the terms of the monthly billing statement from CPC.  Upon the occurrence and
during the continuance of a Default, interest shall accrue at the Default Rate
and shall be payable upon demand.  CPC intends to strictly conform to the usury
laws.  Regardless of any provision contained herein, CPC shall never be deemed
to have contracted for, charged, received, collected or applied as interest, any
amount in excess of the maximum amount allowable by applicable law.  If CPC ever
receives interest in excess of the maximum amount permitted by law, CPC will
apply such excess amount to the reduction of the outstanding unpaid principal
balance, and then will pay any excess to Resellers.  In determining whether the
interest paid or payable exceeds the highest lawful rate, Resellers and CPC
shall, to the maximum extent permitted under applicable law, (1) characterize
any non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest, (2)
exclude voluntary pre-payments and the effect thereof, and (3) spread the total
amount of interest throughout the entire term of this Agreement so that the
interest rate is uniform throughout such term.

9. Default.    The occurrence of one or more of the following events shall
constitute a default by Reseller (a “Default”): (a) a  Reseller shall fail to
pay any Indebtedness when due; (b) any representation or warranty made to CPC by
a Reseller shall not be true when made or if a  Reseller, shall breach any
covenant, warranty or agreement to or with CPC, (c) a  Reseller shall become
insolvent or generally fail to pay its debts as they become due or shall cease
to do business as a going concern; (d)  a  Reseller shall make an assignment for
the benefit of creditors, or commence a proceeding under any bankruptcy,
reorganization, arrangement, insolvency, receivership, dissolution or
liquidation statute or similar law of any jurisdiction, or any such proceeding
shall be commenced against it or any of its property, and in the case of any
involuntary proceeding, such proceeding shall not be dismissed within 60 days
(an “Automatic Default”); (e) an attachment, sale or seizure shall be issued or
shall be executed against any assets of Reseller; (f) Reseller shall lose, or
shall be in default of, any franchise, license or right to deal in any Financed
Inventory and such loss or default shall not be cured within 30 days; (g)  a
 Reseller shall file any correction or termination statement with respect to any
financing statement filed by CPC in connection herewith; (j) a Material Adverse
Effect shall occur in the business, operations or condition (financial or
otherwise) of a  Reseller or with respect to the Collateral; (k) any debt for
borrowed money of, or guaranteed by a  Reseller shall become due by acceleration
by reason of a default; or (l) CPC in good faith believes the prospect of
payment of any Indebtedness is impaired.

10. Rights and Remedies Upon Default.  Upon the occurrence of a Default, CPC
shall have all rights and remedies of a secured party under the UCC and other
applicable law as well as all the rights and remedies set forth in this
Agreement.  CPC may terminate any obligations it has under this Agreement and
any outstanding credit approvals immediately and/or declare any and all
Indebtedness immediately due and payable without notice or demand.  Each
Reseller waives notice of intent to accelerate, and of acceleration of
Indebtedness.  CPC may enter any premises of a  Reseller, with or without
process of law, without force, to search for, take possession of, and remove the
Collateral, or any part thereof.  If CPC requests, a  Reseller shall cease
disposition of and shall assemble the Collateral and make it available to CPC,
at such Reseller’s expense, at a convenient place or places designated by
CPC.  CPC may take possession of the Collateral or any part thereof on
Reseller’s premises at Reseller’s expense, and store said Collateral upon
Reseller’s premises pending sale or other disposition.  Upon the voluntary
surrender of the Collateral to CPC or upon foreclosure of the Collateral by CPC,
Reseller agrees that the sale of Inventory by CPC to a person who is liable to
CPC under an agreement to repurchase inventory (a “Repurchase Agreement”) shall
not be deemed to be a transfer subject to UCC §9-618(a) or any similar provision
of any other applicable law, and Reseller waives any provision of such laws to
that effect.  Resellers agree that the repurchase of Inventory by a Vendor
pursuant to a Repurchase Agreement shall be deemed a commercially reasonable
method of disposition.  Each Reseller shall be liable to CPC for any deficiency
resulting from CPC’s disposition, including without limitation a repurchase by a
Vendor pursuant to a Repurchase Agreement, regardless of any subsequent
disposition thereof.  Resellers are not beneficiaries of, and have no right to
require CPC to enforce, any Repurchase Agreement.  Any notice of a disposition
shall be deemed reasonably





Page 5 of 16

--------------------------------------------------------------------------------

 



and properly given if sent to a  Reseller at least 10 days before such
disposition.  All of CPC’s rights and remedies shall be cumulative.  At CPC’s
request, or without request in the event of an Automatic Default, Resellers
shall pay all Vendor Credits to CPC as soon as the same are received for
application to Indebtedness.  Resellers authorize CPC to collect Vendor Credits
directly from Vendors and, upon request of CPC, shall instruct Vendors to pay
CPC directly.  Additionally, in the event of an Automatic Default, the
obligations of CPC, if any, shall automatically terminate, all Indebtedness
shall automatically become immediately due and payable and Resellers shall
automatically be obligated to repay all of such Indebtedness in full, without
presentment, demand, protect or notice or other requirements of any kind, all of
which are expressly waived by Resellers.  Resellers irrevocably waive any
requirement that CPC retain possession and not dispose of any Collateral until
after an arbitration hearing, arbitration award, confirmation, trial or final
judgment.  CPC’s election to extend or not extend credit to a  Reseller is
solely at CPC’s discretion and does not depend on the absence or existence of a
Default.

11. Power of Attorney.  Resellers grant CPC an irrevocable power of attorney, as
Reseller’s attorney-in-fact, to: (a) file financing statements naming CPC as
“Secured Party”; (b) supply any omitted information and correct administrative
errors in any documents between CPC and Reseller; (c) initiate and resolve any
insurance claim pertaining to the Collateral; and (d) do anything to protect and
preserve the Collateral and CPC’s rights and interest therein (including, but
not limited to the payment of any insurance, taxes, fees or other obligations
which may impair CPC’s interest in the Collateral), which if CPC’s action
require the expenditure of monies, such amounts shall (x) constitute additional
Indebtedness under this Agreement, (y) have interest assessed same so long as
unpaid at the Default Rate, and (z) be due and payable immediately in
full.  Upon the occurrence and continuation of a Default, Resellers grant CPC
the additional power, as Resellers’ attorney-in-fact, to: (1) change the address
for delivery of mail and open mail for any Reseller in connection with any
property of Reseller (2) endorse on Resellers’ behalf any checks; and (3)
initiate and resolve any insurance claim pertaining to the Collateral.  This
power of attorney and any other powers of attorney granted herein or elsewhere
by Resellers to CPC are irrevocable and coupled with an interest.

12. Costs, Expenses and Taxes.  Resellers agree to pay all fees and expenses of
counsel to CPC in connection with the enforcement of the Documents and the
Indebtedness, including, but not limited to (a) reasonable attorney fees and
costs incurred upon an Automatic Default, and (b) CPC’s standard wire transfer
and check return fees, all as may be established and changed by CPC from time to
time.  Through execution of this Agreement, Resellers agree to audits of the
books and records and properties of Resellers and such other matters as CPC
shall deem appropriate in its reasonable credit judgment, whether such audits
are conducted by employees of CPC or third parties hired by CPC.  CPC shall pay
such audit fees unless there is an Event of Default.  If there is an Event of
Default, audit fees and out-of-pocket expenses shall be payable by Resellers
immediately upon demand therefor by CPC.  In addition, Resellers shall pay any
and all stamp, transfer and other taxes payable or determined to be payable in
connection with the execution and delivery of the Documents and agrees to hold
CPC harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes.  If any suit
or proceeding arising from any of the foregoing is brought against CPC,
Resellers, to the extent and in the manner directed by CPC, will resist and
defend such suit or proceeding or cause the same to be resisted and defended by
counsel approved by CPC.  If Resellers shall fail to do any act or thing which
it has covenanted to do under this Agreement or any representation or warranty
on the part of Resellers contained in this Agreement shall be breached, CPC may,
in its sole and absolute discretion, after 10 days written notice having been
sent to Resellers, do the same or cause it to be done or remedy any such breach,
and may expend its funds for such purpose; any and all amounts so expended by
CPC shall be repayable to CPC by Resellers immediately upon CPC’s demand
therefor, with interest at a rate equal to the highest interest rate set forth
in this Agreement in effect from time to time during the period from and
including the date funds are so expended by CPC to the date of repayment, and
any such amounts due and owing CPC shall be deemed to be part of the
Indebtedness secured hereunder.  The obligations of Resellers under this Section
shall survive the termination of this Agreement and the discharge of the other
obligations of Resellers under the Documents.

13. Information.    Reseller irrevocably authorizes CPC to investigate and make
inquiries of





Page 6 of 16

--------------------------------------------------------------------------------

 



former or current creditors or other persons (including, without limitation,
TRW’s or other credit reports, tax lien, litigation, Lexis/Nexis®, criminal,
motor vehicle, license or other public record searches, employment history,
verification of educational or professional credentials, interviews with third
person and requests for other information with respect to any Reseller and any
equity holders of a  Reseller as deemed necessary or appropriate by CPC or such
agent or contractor in connection with such credit approval process.  All
background investigations described herein will be performed subject to the
Wells Fargo Privacy Policy of Wells Fargo).  CPC may provide to third parties
(including, without limitation, any Vendors to or suppliers or customers of
Reseller, any financial, credit or other information regarding Reseller that CPC
may at any time possess, whether such information was supplied by Reseller to
CPC or otherwise obtained by CPC. Further, Reseller irrevocably authorizes and
instructs any third parties (including, without limitation, any Vendors to or
suppliers or customers of Reseller) to provide to CPC any credit, financial or
other information regarding Reseller that such third parties may at any time
possess, whether such information was supplied by Reseller to such third parties
or otherwise obtained by such third parties. 

14. Reseller’s Claims Against Vendors.  Resellers will not assert against CPC
any claim or defense any Reseller may have against Vendors whether for breach of
warranty, misrepresentation, failure to ship, lack of authority, or otherwise,
including without limitation claims or defenses based upon charge backs, credit
memos, rebates, price protection payments or returns.  Any such claims or
defenses or other claims or defenses any Reseller may have against Vendors shall
not affect Resellers’ liabilities or obligations to CPC.   

15. Terms and Termination.  The term of this Agreement, unless sooner terminated
in accordance with this Agreement, shall be for a period of one (1) year from
the date hereof (the “Termination Date”), provided, however, that (a) this
Agreement shall automatically renew for one (1) year periods from year to year
thereafter unless terminated or at the end of any subsequent annual anniversary
of the Termination Date by Resellers upon at least 60 days prior written notice;
and (b) CPC may terminate this Agreement (i) immediately upon a Default, or (ii)
at any time by at least 60 days prior written notice by CPC to Resellers,
however where Reseller requests further time be provided within the 60 day
notice period CPC may agree to an extension of 30 more days.  Upon termination
of this Agreement, all Indebtedness owed to CPC shall become immediately due and
payable without notice or demand.  Upon any termination, Resellers shall remain
liable to CPC for all Indebtedness to CPC, including without limitation
interest, fees, charges and expenses arising prior to or after the effective
date of termination, and all of CPC’s rights and remedies and its security
interest shall continue until all Indebtedness to CPC is indefeasibly paid in
full and all obligations of Resellers are performed.

16. Binding Effect. Resellers cannot assign its interest in this Agreement
without CPC’s prior written consent.  CPC may assign or participate CPC’s
interest, in whole or in part, without Resellers’ consent.  This Agreement will
protect and bind CPC’s and Resellers’ respective heirs, representatives,
successors and assigns, as the case may be.

17. Notices. Except as otherwise stated herein, all notices, arbitration claims,
responses, requests and documents will be sufficiently given or served with
respect to all Resellers if mailed or delivered: (a) to PC Connection, Inc., at,
730 Milford Road, Merrimack, NH  03054 Attention:  Chief Executive Officer; and
(b) to CPC, at 116 Inverness Drive East, Suite 375, Englewood, CO  80112,
Attention:  Legal, or such other address as the parties may hereafter specify in
writing.

18. Severability.  If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable.

19. Receipt of Agreement.    Each Reseller acknowledges that it has received a
true and complete copy of this Agreement.  Resellers have read and understand
this Agreement.  Notwithstanding anything herein to the contrary, CPC may rely
on any facsimile copy, electronic data transmission, or electronic data storage
of: this Agreement, any TS, billing statement, financing statement,
authorization to pre-file financing statements, invoice from a Vendor, financial
statements or other reports, each of which will be deemed an original, and the
best evidence thereof for all purposes.





Page 7 of 16

--------------------------------------------------------------------------------

 



20. Miscellaneous.  Time is of the essence regarding Resellers performance of
its obligations under this Agreement.  Resellers’ liability to CPC is direct and
unconditional and will not be affected by the release or nonperfection of any
security interest granted hereunder.  CPC may refrain from or postpone
enforcement of this Agreement or any other agreements between CPC and Resellers
without prejudice, and the failure to strictly enforce these agreements will not
create a course of dealing which waives, amends or modifies such
agreements.  The express terms of this Agreement will not be modified by any
course of dealing, usage of trade, or custom of trade which may deviate from the
terms hereof.  Section titles used herein are for convenience only, and do not
define or limit the contents of any Section.  This Agreement may be validly
executed and delivered by fax or other electronic transmission and in one or
more multiple counterpart signature pages.  This Agreement shall be construed
without presumption for or against any party who drafted all or any portion of
this Agreement.

21. Limitation of Damages.  CPC and Resellers agree that if there is any dispute
relating to or arising out of or otherwise relating in any respect to this
Agreement, any Collateral, any transactions or events described herein or
contemplated hereby or otherwise occurring, or any party’s actions or inactions
in connection with any of the foregoing, the aggrieved party shall not be
entitled to exemplary or punitive or consequential damages.

22. Amendments.  References in this Agreement to a particular agreement,
instrument or document also shall be deemed to refer to and include all
renewals, extensions and modifications of such agreement, instrument or
document.  All addenda, exhibits and schedules attached to this Agreement are a
part hereof for all purposes.

23. Definitions.  Terms defined in this Agreement in the singular are to have a
corresponding meaning when used in the plural and vice versa.  All words used
herein shall be understood and construed to be of such number and gender as the
circumstances may require.  In addition to the terms defined elsewhere in this
Agreement, when used in this Agreement, the following terms shall have the
following meanings (such meanings shall be equally applicable to the singular
and plural forms of the terms used, as the context requires):

Account has the meaning set forth in the UCC.

Advance means the advance of an item of Financed Inventory.

Authorized Employee has the meaning set forth in Section 29.

Automatic Default has the meaning set forth in Section 11.

Business Day means any day that is not a Saturday, Sunday, or other day on which
banks are authorized or required to close pursuant to the rules and regulations
of the Federal Reserve System.

Collateral means (a) Inventory of any Reseller, whether now owned or hereafter
acquired by any Reseller parts, accessories, accessions, exchanges,
substitutions, replacements, reclaimed units, returns and repossessions thereof,
and all additions and attachments thereto, and all documents of title arising
therefrom; (b) price protection payments, Vendor Credits, discounts, incentive
payments, rebates, and refunds which at any time are due to any Reseller with
respect to or in connection with any Inventory; and (c) insurance proceeds
payable by reason of loss or damage to any of the foregoing.

CPC has the meaning set forth in the introductory paragraph.

CPC Account means that certain bank account designated by CPC, information for
which has been separately provided to Resellers.

Default has the meaning set forth in Section 11.

Default Rate has the meaning set forth in Section 9.

Documents means, collectively, this Agreement and any amendments hereto, EDI
transmissions, each TS, and any other instruments or documents currently or
hereafter required or contemplated hereunder.





Page 8 of 16

--------------------------------------------------------------------------------

 



Due Date has the meaning set forth in Section 8.

EDI has the meaning set forth in Section 8.

Eligible Inventory means only Inventory which satisfies the following
requirements: 

(a)Resellers have good, valid, and marketable title thereto, free and clear of
any (i) title defect, (ii) any liens, (iii) bill of lading or other document of
title, (iv) third party trademark, licensing or other proprietary rights (unless
CPC is satisfied that such Inventory can be freely sold by CPC on and after the
occurrence of a Default despite such third party rights), or (v) any interests
of others; provided, that, the Inventory is subject to the security interest in
favor of CPC or security interests that are subordinated to the security
interest of CPC.

(b)Resellers have actual and exclusive possession thereof (either directly or
through a bailee or agent of a  Reseller) at one of the locations in the
continental United States set forth on Exhibit A to this Agreement (or
in-transit from one such location to another such location).

(c)It is financed by CPC and such financing is noted on the applicable invoice
for the Inventory.

(d)It is factory sealed, unused and has not been modified.

(e)It does not consist of goods that (i) are obsolete or slow moving,
restrictive or custom items, work-in-process, raw materials; (ii) constitute
spare parts, packaging and shipping materials, supplies used or consumed in
Resellers’ business, bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment, or (iii) have been returned or rejected by
Resellers’ customers.

(f)The Inventory is otherwise acceptable to CPC, in its sole discretion.

In determining the dollar amount to be so included in Eligible Inventory,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Resellers’ historical accounting practices.

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA shall be construed to also refer to any successor sections.

Financed Inventory has the meaning set forth in Section 2(a).

GAAP means, at any time, generally accepted accounting principles and practices
as promulgated by the American Institute of Certified Public Accountants,
applied on a basis consistent with past practices.

Indebtedness means the full principal amount of all invoices with respect
to Financed Inventory related to each Advance, all debts, principal, interest
(including any interest that accrues after the commencement of any insolvency
proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such insolvency proceeding), premiums, liabilities, obligations
(including indemnification obligations), fees, guaranties, and all covenants and
duties of any other kind and description owing by a  Reseller arising out of,
under, pursuant to, in connection with, or evidenced by this Agreement or any of
the other Documents and irrespective of whether for the payment of money,
whether direct or indirect absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts the Resellers are required to pay or
reimburse by the documents or by law or otherwise in the Documents.  Without
limiting the generality of the foregoing, the Indebtedness of Resellers under
the Documents includes the obligation to pay (i) the principal of the Advances,
(ii) interest accrued on the Financed Inventory (if any), (iii) fees payable
under this Agreement or any of the other Documents and (iv) indemnities and
other amounts payable by the Resellers under any Documents.  Any reference in
this Agreement or in the Documents to Indebtedness or obligations shall include
all or any portion thereof and any extensions, modifications, renewals or
alterations thereof, both prior and subsequent to any insolvency proceeding.

Indemnified Claims means any and all claims, demands, actions, causes of action,
judgments,





Page 9 of 16

--------------------------------------------------------------------------------

 



liabilities, damages and consequential damages, penalties, fines, costs, fees,
expenses and disbursements (including, without limitation, fees and expenses of
attorneys and other professional consultants and experts in connection with any
investigation or defense) of every kind, known or unknown, existing or hereafter
arising, foreseeable or unforeseeable, which may be imposed upon, threatened or
asserted against or incurred or paid by any Indemnified Person at any time and
from time to time, because of, resulting from, in connection with or arising out
of any transaction, act, omission, event or circumstance in any way connected
with the Collateral, the Documents (including but not limited to (i) enforcement
of the rights thereunder by any Indemnified Person or the defense of the actions
of any Indemnified Person thereunder and (ii) Resellers access to or use of the
Portal), excluding with respect to any Indemnified Persons, any of the foregoing
directly caused by such Indemnified Person's gross negligence or willful
misconduct.

Indemnified Persons means CPC, Wells Fargo, and each of their respective
successors and assigns and their respective officers, directors, shareholders,
members, managers, employees, attorneys, representatives and affiliates.

Inventory has the meaning set forth in the UCC.

Inventory Line of Credit has the meaning set forth in Section 1.

Liens has the meaning set forth in Section 5(a).

Loss Date has the meaning set forth in Section 7.

Material Adverse Effect means (a) a material adverse effect on the properties,
assets, liabilities, business, operations, prospects, income or condition
(financial or otherwise) of any Reseller, (b) material impairment of the ability
of a  Reseller to perform any of its obligations under this Agreement or any
other Document or (c) material impairment of the enforceability of the rights
of, or benefits available to CPC under this Agreement or any other Document.

Organizational Documents means, relative to any entity, its certificate and
articles of incorporation or organization and its by-laws, operating or
partnership agreements, as applicable.

Overline has the meaning set forth in Section 2(i).

Patriot Act means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as
amended.

Payment Due Date means that date identified as the “Payment Due Date” on the TS.

Permitted Liens has the meaning set forth in Section 5(a).  

Permitted Locations means, collectively, the chief executive office of any
Reseller together with (a) such locations identified in Exhibit A, attached
hereto, and (b) such additional locations in the United States  as are
identified by Resellers to CPC by at least 30 days prior written notice of its
intent to keep Collateral at such additional location.

Person means any individual, corporation, joint venture, partnership, trust,
limited liability company, unincorporated organization or governmental entity or
agency.

Portal has the meaning set forth in Section 29.

Prime Rate means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate.  Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo.

Repurchase Agreement has the meaning set forth in Section 12.

Shipment  will be deemed to have occurred upon shipment by the Vendor.

Subsidiary means, with respect to any person at any date, any corporation,
limited liability





Page 10 of 16

--------------------------------------------------------------------------------

 



company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power is or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent.

TS means “Transaction Statement”, which is sent by CPC to Resellers upon the
financing of each item of Financed Inventory, identifying in each instance the
item of Financed Inventory and the Payment Due Date..  Each TS shall be
incorporated into this Agreement by reference.

UCC means the Uniform Commercial Code as in effect in the State of Colorado or,
when the context implies, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.

Vendor Credits means all of Resellers’ rights to any price protection payments,
rebates, discounts, credits, factory holdbacks, incentive payments and other
amounts which at any time are due Reseller from a Vendor.

Vendors has the meaning set forth in Section 1.

Wells Fargo means Wells Fargo Bank, National Association, a national banking
association.

Irreparable Harm; Right to Injunction.  Resellers acknowledge that in the event
that any Reseller commits any act or omission that prevents or unreasonably
interferes with (a) CPC's exercise of the rights and privileges arising under
the power of attorney granted in Section 13 of this Agreement; or (b) CPC's
perfection of or levy upon the security interest granted in the Collateral
including any seizure of any Collateral, such conduct will cause immediate,
severe, incalculable and irreparable harm and injury, and Resellers agree that
such conduct shall constitute sufficient grounds to entitle CPC to an
injunction, writ of possession, or other applicable relief in equity, and to
make such application for such relief in any court of competent jurisdiction,
without any prior notice to Resellers.

 

24. Cumulative Remedies.  All rights, remedies and powers granted to CPC in this
Agreement, or in any other instrument or agreement given by Resellers to CPC or
otherwise available to CPC in equity or at law, are cumulative and may be
exercised singularly or concurrently with such other rights as CPC may
have.  These rights may be exercised from time to time as to all or any part of
the Collateral as CPC in its discretion may determine.  The making of an Advance
by CPC during the continuation of a Default shall not obligate CPC to make any
further Advances during the continuation of such Default.  No amendment of any
provision of this Agreement shall be effective unless it is in writing and
signed by CPC and Resellers.

25. Indemnity.  Resellers hereby indemnifies and agrees to hold harmless and
defend all Indemnified Persons from and against any and all Indemnified Claims. 
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED CLAIMS
ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR
THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY INDEMNIFIED PERSON.  Upon notification and demand,
Resellers agree to provide defense of any Indemnified Claim and to pay all costs
and expenses of counsel selected by any Indemnified Person in respect
thereof.  Any Indemnified Person against whom any Indemnified Claim may be
asserted reserves the right to settle or compromise any such Indemnified Claim
as such Indemnified Person may determine in its sole discretion, and the
obligations of such Indemnified Person, if any, pursuant to any such settlement
or compromise shall be deemed included within the Indemnified Claims.  Except as
specifically provided in this section, Reseller waives all notices from any
Indemnified Person. The provisions of this Section 28 shall survive the payment
of the Indebtedness and the termination of this Agreement.

26. Portal.  CPC may, from time to time at its sole option, permit Resellers to
access and use





Page 11 of 16

--------------------------------------------------------------------------------

 



one or more internet web sites (the “Portal”) to: obtain items or information
and take other actions in connection with this Agreement, subject to the
following: 

a.Resellers shall access and use the Portal solely through duly authorized
employees of Reseller to whom CPC has issued a user name and password (an
“Authorized Employee”);

b.submission of a user name and password to access and use the Portal,
constitutes Resellers’, and the applicable Authorized Employee’s, representation
that the person submitting such user name and password is the specific person
identified by such user name and password and that such person is, at the time
of such access and use, Resellers’ employee duly authorized to act for and on
behalf of Resellers; and

c.CPC may, from time to time at its sole option and without notice or liability,

(i).amend the terms for use of the Portal by posting amended terms on the Portal
(and such amended terms shall automatically be effective upon posting) and

(ii).suspend or revoke Resellers’ and/or an Authorized Employee’s access to, and
use of the Portal and/or modify, update or discontinue all or any portion of the
Portal.

27. ARBITRATION.

(a)Arbitration.  The parties hereto agree, upon demand by any party, whether
made before the institution of a judicial proceeding or not more than 60 days
after service of a complaint, third party complaint, cross-claim, counterclaim
or any answer thereto or any amendment to any of the above to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, shareholders, members,
managers, attorneys, and other agents), whether in tort, contract or otherwise
arising out of or relating to in any way (i) the loan and related Documents
which are the subject of this Agreement and their negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit; provided however that the parties agree
that, notwithstanding the foregoing, each party retains the right  to pursue in
small claims court any dispute within that court’s jurisdiction.  In the event
of a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within the 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

(b)Governing Rules.  Any arbitration proceeding will (i) proceed in a location
in Colorado selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.

(c)No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any





Page 12 of 16

--------------------------------------------------------------------------------

 



party to submit any dispute to arbitration or reference hereunder, including
those arising from the exercise of the actions detailed in sections (i), (ii)
and (iii) of this paragraph.

(d)Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Colorado or a neutral retired judge of the
state or federal judiciary of Colorado, mutually agreeable to the parties, in
either case with a minimum of ten years experience in the substantive law
applicable to the subject matter of the dispute to be arbitrated.  The
arbitrator will determine whether or not an issue is arbitrable and will give
effect to the statutes of limitation in determining any claim.  In any
arbitration proceeding the arbitrator will decide (by documents only or with a
hearing at the arbitrator's discretion) any pre-hearing motions which are
similar to motions to dismiss for failure to state a claim or motions for
summary adjudication.  The arbitrator shall resolve all disputes in accordance
with the substantive law of Colorado and may grant any remedy or relief that a
court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award.  The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Colorado Rules of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.

(e)Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

(f)Class Proceedings and Consolidations.  Neither party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity.

(g)Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(i)Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Documents or the subject matter of the dispute shall
control.  This arbitration provision shall survive termination, amendment or
expiration of any of the Documents or any relationship between the parties.

(j)Small Claims Court.  Notwithstanding anything herein to the contrary, each
party retains the right to pursue in small claims court any dispute in which the
remedy sought is entirely within that court’s jurisdiction.

28. Waiver of Subrogation.  Each Reseller hereby agrees that it will not enforce
any of its rights of contribution or subrogation against any other Reseller with
respect to any liability incurred by it hereunder or under any of the other
Documents, any payments made by it to CPC with respect to





Page 13 of 16

--------------------------------------------------------------------------------

 



any of the Indebtedness or any collateral security therefor until such time as
all of the Indebtedness have been paid in full in cash.  Any claim which any
Reseller may have against any other Reseller with respect to any payments to CPC
hereunder are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Indebtedness arising hereunder or
thereunder, to the prior payment in full in cash of the Indebtedness and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Reseller, its debts or its assets, whether voluntary or involuntary, all such
Indebtedness shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Reseller therefor.

29. JURY TRIAL WAIVER; CONSENT TO JURISDICTION.  If this Agreement is found to
be not subject to arbitration, any legal proceeding with respect to any dispute
will be tried in a court of competent jurisdiction by a judge without a
jury.  Resellers and CPC waive any right to a jury trial in any such
proceeding.  Similarly, if this Agreement or a particular dispute hereunder is
not subject to arbitration, Resellers hereby consent to the non-exclusive
jurisdiction of any local, state or federal court located within Colorado and
waives any objection which Resellers may have based on improper venue or forum
non conveniens to the conduct of any action or proceeding in any such court and
waives personal service of any and all process upon it, and consents that all
such service of process be made by mail or messenger directed to it in the same
manner as provided for notices to Reseller in this Agreement, and that service
so made shall be deemed to be completed upon the earlier of actual receipt or 3
days after the same shall have been posted to Resellers or Resellers’ agent as
set forth herein.  Nothing contained in this Section shall affect the right of
CPC to serve legal process in any other manner permitted by law or affect the
right of CPC to bring any action or proceeding against Resellers or their
property in the courts of any other jurisdiction. Resellers waive, to the extent
permitted by law, any bond or surety or security upon such bond which might, but
for this waiver, be required of CPC.

30. Governing Law. This Agreement shall be construed in all respects in
accordance with, and governed by the internal laws (as opposed to conflicts of
law provisions) of the State of Colorado, except that (a) questions as to
perfection of CPC's security interest and the effect of perfection or
non-perfection and priority of CPC's security interest shall be governed by the
law which would be applicable except for this Section, and (b) the provisions of
the AAA shall govern all arbitration proceedings hereunder.

31. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Resellers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
the Reseller:  When the Reseller opens an account, if the Reseller is not an
individual a financial institution will ask for the Reseller's name, taxpayer
identification number, business address, and other information that will allow
such financial institution to identify the Reseller. A financial institution may
also ask to see the Reseller's legal organizational documents or other
identifying documents.

 

[signature page(s) to follow]

 

 

 



Page 14 of 16

--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT CONTAINS BINDING ARBITRATION, JURY WAIVER AND PUNITIVE DAMAGE
WAIVER PROVISIONS.

 

 

    

PC CONNECTION, INC.

 

 

 

 

 

 

By:

/s/ JOSEPH DRISCOLL

 

 

Name:

Joseph Driscoll

 

 

Title:

Sr. VP, CFO & Treasurer

 

 

 

 

 

 

 

 

 

 

MOREDIRECT, INC.

 

 

 

 

 

 

By:

/s/ GARY ANDERSON

 

 

Name:

Gary Anderson

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

GOVCONNECTION, INC.

 

 

 

 

 

 

By:

/s/ GARY ANDERSON

 

 

Name:

Gary Anderson

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

PC CONNECTION SALES CORPORATION,

 

 

 

 

 

 

By:

/s/ GARY ANDERSON

 

 

Name:

Gary Anderson

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

CASTLE PINES CAPITAL LLC

 

 

 

 

 

 

By:

/s/ JOHN HANLEY

 

 

Name:

John Hanley

 

 

Title:

Executive Vice President

 





Page 15 of 16

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

TRADE NAME(S)/TRADE STYLES OF RESELLER

COLLATERAL LOCATIONS

 

 

1.  Trade Name(s) / Trade Styles:  n.a.

 

2.  Collateral Locations:

 

Location Address:

Disclose whether location is owned/leased or a warehouse:

If leased, disclose name and address of property owner or landlord:

PC Connection, Inc.
2780-2880 Old State Route 73
Building # 3
Wilmington, OH  45177

Leased

EWE Warehouse Investments V, Ltd.
c/o Easton and Associates Management Co., Inc.
10165 NW 19th St.
Miami, FL  33172

PC Connection, Inc.
2841-2931 Old State Route 73
Building # 4
Wilmington, OH  45177

Leased

EWE Warehouse Investments V, Ltd.
c/o Easton and Associates Management Co., Inc.
10165 NW 19th St.
Miami, FL  33172

 

Page 16 of 16

--------------------------------------------------------------------------------